                  IN THE UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF TEXAS

                                 DALLAS DIVISION



JOHN KIM,                                  §
                   Petitioner,             §
                                           §
v.                                         §   No. 3:19-cv-01145-K (BT)
                                           §
                                           §
THE STATE OF TEXAS,                        §
               Respondent.                 §


          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE


       The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. No objections were filed. The District Court reviewed

 the proposed findings, conclusions and recommendation for plain error. Finding none,

 the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

 States Magistrate Judge.

       SO ORDERED.


       Signed July 9th, 2019.


                                       _________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE


                                          1
